Filed 4/26/13 P. v. Reyes CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F062305
         Plaintiff and Respondent,
                                                                            (Super. Ct. No. VCF209407E)
                   v.

ALMA DELIA REYES,                                                                        OPINION
         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Tulare County. Joseph A.
Kalashian, Judge.
         Han N. Tran, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Eric L. Christoffersen and
John W. Powell, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-
       A jury convicted appellant Alma Delia Reyes of 14 various felony and
misdemeanor offenses, all pertaining to real estate transactions where Reyes, a realtor,
misrepresented clients’ income and other information in loan applications and
misrepresented information about the real property in order to obtain loan financing and
complete a sale. She challenges her conviction on one misdemeanor count, false
statement by a real estate agent, on the basis of instructional error and insufficient
evidence. Reyes also raises multiple challenges to her sentence on the basis of Penal
Code section 654.1 Finally, she contends the abstract of judgment contains errors and
must be corrected. The People essentially concede the issues raised by Reyes.
       We will reverse the count 24 conviction on the basis of instructional error and
remand for resentencing in conformance with this opinion and with directions that any
terms of imprisonment imposed on counts 2, 5, 8, 12, 21, 22, 23, and 26, as well as the
section 12022.6 enhancements appended to counts 5, 12, and 26 should be stayed
pursuant to section 654.
                      FACTUAL AND PROCEDURAL SUMMARY
       During 2004 and 2005, real estate prices were increasing dramatically. Many
lenders and brokers were granting “stated income loans” during this time. For a stated
income loan, the borrower was required to state his or her occupation and income on the
loan application; this information often was not verified. A loan officer was supposed to
verify employment, but generally would not verify income against tax returns or other
financial documents.
       Reyes acted as the real estate agent for Clarita Rios and Leonel Sanchez
(sometimes referred to as the couple) in their purchase of five properties—Dickran Drive,
Spruce, Foster Drive, Tyson Avenue, and Terra Bella—and was their agent in the
subsequent sales of the Dickran Drive, Foster Drive, and Spruce properties. With Reyes
       1All   further statutory references are to the Penal Code unless otherwise stated.



                                               2.
as their realtor, Rios and Sanchez would buy five properties in the span of about five or
six years. When Rios and Sanchez obtained loans to buy the properties, several times the
loan applications had been completed by someone else before they were asked to sign
documents. On other occasions, the couple signed blank loan application documents and
the documents were filled in later by someone else.
       Reyes also acted as real estate broker for Alejandra Ramirez and her husband
Ricardo Velazquez in a series of real estate deals.
       A. Sales with Rios and Sanchez
       Rios and Sanchez were husband and wife. Rios had a high school education;
Sanchez spoke primarily Spanish and had not completed school beyond the elementary
grade levels. Sanchez worked for Bosman Dairy and had never made more than $3,200
per month. Rios was a homemaker.
              Dickran Drive
       In 2001 or 2002, Reyes helped Rios and Sanchez purchase their first home on
Dickran Drive. Sanchez’s brother had to cosign the loan because the couple did not
qualify based on Sanchez’s income alone. The monthly payment was $600 to $800 per
month. Rios and Sanchez rented out the Dickran Drive property and continued living on
the Bosman dairy, where they were provided a home as part of Sanchez’s employment
benefits.
       Sometime after 2005, the Dickran Drive property was sold. The couple netted
around $30,000 in profit from the sale. Reyes was the agent in the sale and made a
commission.
              Spruce
       About two years after they bought the Dickran property, Reyes told Rios and
Sanchez about property for sale on Spruce. The couple decided to buy the property and
move into the house. This property was larger than the Dickran Drive property. The
Dickran Drive property was refinanced and the cash from the refinance was used as the

                                             3.
down payment on the Spruce property. The monthly mortgage payments on the Spruce
property were between $1,300 and $1,500.
       The loan application for the Spruce property incorrectly stated Sanchez’s income
as $6,500 and overstated the couple’s personal property. When Rios pointed out to Reyes
that a number of items on the loan application were incorrect, Reyes told her that lying on
the loan application was the only way for them to own a home. Reyes assured Rios the
banks did not care about the values as long as the loan payments were made.
       At the suggestion of Reyes, Sanchez was the sole purchaser on the documents and
Rios signed a grant deed to convey her interest in the property to Sanchez. After renting
out the Spruce property for several months, Rios and Sanchez moved into the house in
mid-2005. Around this time, Sanchez quit his job and took a seven-month vacation.
       The Spruce property was sold not long after, netting a profit of between $25,000
and $50,000. Again, Reyes was the agent on the sale and made a commission.
              Foster Drive
       In January 2005, Reyes told Rios and Sanchez about the Foster Drive property and
the couple purchased it less than two months after purchasing the Spruce property. The
Foster Drive property had three houses on it. The loan application used to purchase the
Foster Drive property stated that Rios had an income of $8,500 per month. Rios and
Sanchez rented out the houses on the Foster Drive property. At some point, some of their
tenants failed to pay rent and were forced to move out.
       At this time, Rios and Sanchez owned three properties, Dickran Drive, Spruce, and
Foster Drive. The total combined mortgage payment for all three properties was
approximately $4,000 per month. They were collecting rent of about $1,900 from the
Foster Drive and Dickran properties. Sanchez again began working at the dairy and was
earning a salary of around $1,500 to $1,600 per month.
       Five months after purchasing the Foster Drive property, Rios and Sanchez wanted
to sell it. Rios told Reyes she wanted to sell it for $499,000. It ended up selling for

                                             4.
approximately $449,000 and made a profit of approximately $85,000 for Rios and
Sanchez.
              Tyson Avenue
       In September 2005, Reyes contacted Rios about property on Tyson Avenue for
sale. Reyes described the property as a “fixer-upper” available for a low price. The
couple purchased the Tyson Avenue property for $120,000. The loan application for the
Tyson Avenue property stated too high a figure for Sanchez’s income, overstated the
value of the couple’s personal property assets, and incorrectly stated Sanchez’s job at the
dairy as a breeder.
              Terra Bella
       In 2006 Reyes contacted Rios and told her of property in Terra Bella that was
large and where animals could be kept. In September 2006, Rios and Sanchez purchased
the property. Reyes told the couple the Terra Bella property needed to be purchased in
Rios’s name alone. Reyes instructed Sanchez to sign a deed conveying any interest he
had in the property to Rios.
       The loan application for the Terra Bella property contained numerous
inaccuracies, including a false work history and employment income for Rios. The
application stated Rios had a base income of $7,250 and a monthly income of $9,730,
with cash in the bank of $22,000. Rios told Reyes all this information was false, but
Reyes told her not to worry as long as the payments on the loan were made. The
mortgage payments on the Terra Bella loan were about $3,000 per month.
              Subsequent Events
       Despite selling the Dickran Drive, Spruce, and Foster Drive properties, Rios and
Sanchez were unable to keep up with the remaining mortgage payments and the Tyson
Avenue and Terra Bella properties went into foreclosure. Rios and Sanchez ended up
owing over $16,000 in back taxes and having no assets. When police began investigating
the transactions, Reyes told the couple not to speak to the police.

                                             5.
       B. Ramirez and Velazquez Transactions
       Ramirez and Velazquez lived in Stockton and spoke very little English. They
owned a three-bedroom home in a working class neighborhood. Ramirez made $9.00 per
hour as a nurse’s assistant; Velazquez made about $1,500 a month as a janitor.
       Ramirez met Reyes at the home of a family member. Ramirez told Reyes she was
considering moving to Tulare to attend school and was interested in a rental; Reyes told
her to buy instead.
               River Oak
       In July 2005, with Reyes as her agent, Ramirez purchased property on River Oak
in Porterville. Reyes told Ramirez she should purchase the property in her name alone.
Reyes gave Ramirez a stack of papers to sign and a brief summary of the documents she
was signing.
       People were living on the property when Ramirez purchased it and Reyes told
Ramirez they would be paying rent. After two or three months, Ramirez told Reyes she
wanted the tenants to move out so she could move onto the property.
               Foster Drive
       Shortly after purchasing the River Oak property, Reyes contacted Ramirez and
told her of another property for sale on Foster Drive. This was the same property Reyes
had sold to Rios and Sanchez that was now for sale again. Reyes told Ramirez there were
three houses on the property -- one for Ramirez to live in and two that Reyes could rent
out for her. Reyes did not tell Ramirez that the two rental houses lacked proper permits
and legally could not be rented. Reyes did tell Ramirez that all the houses currently were
rented, generating $600, $800, and $1,200 per month in rental income between all three
houses. Based upon this information, Ramirez expected to collect around $2,000 per
month in rent.
       Reyes told Ramirez that Velazquez was qualified to purchase the Foster Drive
property and that they could sell or rent out the River Oak property in order to afford the

                                             6.
Foster Drive property. Reyes told Ramirez and Velazquez their monthly payment for the
Foster Drive property mortgage would be around $2,800 per month.
       While waiting for the sale to be completed, Ramirez was admitted to nursing
school in Stockton and no longer wanted to purchase the Foster Drive property. Ramirez
repeatedly tried to contact Reyes. When she finally reached her, Reyes told Ramirez she
would lose her $5,000 deposit if she failed to follow through on the purchase.
       Reyes began pressuring Ramirez to follow through on the purchase and told
Ramirez the seller was in the hospital and dying. At some point, a letter was sent to the
mortgage office by someone claiming to be Velazquez; the letter was in perfect English.
Velazquez never sent or signed the letter.
       One Sunday afternoon, Reyes called and asked Ramirez for her home address
because she was on her way with documents for her to sign. She told Ramirez to have
$3,000 cash ready for her when she arrived. Reyes arrived around 8:00 or 9:00 p.m.,
along with her assistant/notary Nelda Garcia.
       As soon as they arrived, Ramirez was asked to take Reyes to a copy store to make
copies; Garcia stayed with Velazquez. Garcia told Velazquez to sign the stack of
documents she had brought with her and that the documents would be explained to him
when Reyes and Ramirez returned. Velazquez signed.
       Ramirez and Reyes returned without Reyes having made any copies. Garcia was
waiting outside and told Ramirez she and Reyes had to leave. Ramirez exited the vehicle
immediately. Garcia told Ramirez that Velazquez had signed all the documents.
Ramirez asked for copies and asked if all the repairs to the property had been made as
promised. Reyes assured Ramirez it was “already in writing.”
       When Ramirez and Velazquez arrived at the title company to sign paperwork for
the purchase, they discovered the purchase price was $50,000 more than they had agreed.
Ramirez instructed Velazquez not to sign and the title company called Reyes. Reyes
called back and told Ramirez the buyer would lower the price and that the houses would

                                             7.
be fixed up and move-in ready as soon as the tenants vacated. Ramirez had been told she
could not see the inside of the houses because the tenants were still living there.
       The loan application for the Foster Drive property contained numerous false
statements. The application stated Ramirez and Velazquez owned a business, made
$9,800 per month, had $30,000 in their bank account, and had $25,000 in personal
property assets (furniture). Ramirez and Velazquez never provided any of this false
information to Reyes.
       After the sale of the Foster Drive property closed, Reyes told Ramirez she still
could not inspect the property because the tenants still were in the residence. Eventually,
Reyes made an appointment to meet Ramirez and Velazquez at the Foster Drive property
at 9:00 p.m. and hand over the keys; Reyes handed over the keys and left immediately.
       Ramirez and Velazquez went inside the houses for the first time. One house was
occupied by tenants. When they went inside the second home, there were no lights and it
had a horrible smell. They obtained a flashlight and discovered both unoccupied houses
were uninhabitable: water leaked from a broken sink, the windows were broken,
electrical wires were exposed, and the carpets were littered with cat or dog feces.
Ramirez and Velazquez immediately called Reyes but were unable to reach her; they
tried calling 10 times. The next day they went to Reyes’s home. Although Reyes’s car
was in the driveway, they were told she was not at home.
       Ramirez and Velazquez tried to make payments on the Foster Drive property for
the next year but fell behind and lost the property to foreclosure. They also were making
payments on the River Oak property, where rental income covered about one-half the
monthly mortgage payment. After about three years, Velazquez lost his job and
Ramirez’s work hours were reduced. They lost this property to foreclosure.
       C. Investigation and Trial
       In September 2006, Lori Cant, a friend of Velazquez’s, called the Tulare County
District Attorney’s Office and spoke to Investigator Dwayne Johnson. Cant reported that

                                             8.
she believed Velazquez had been given a fraudulent loan. Johnson began an
investigation of some of Reyes’s real estate transactions, eventually focusing on the
Spruce, Foster Drive, Tyson Avenue, Dickran Drive, and Terra Bella properties.
       Johnson spoke to Reyes about the Foster Drive property transactions. Reyes
claimed she thought Ramirez and Velazquez could make the mortgage payments from the
rental income, admitted she knew their income was not as stated in the loan documents,
and then retracted that statement, and verified she had not done any walk-through of the
Foster Drive property with Ramirez and/or Velazquez.
       The Office of Real Estate Appraisers received a complaint from Velazquez
alleging that an appraiser, Richard Gutierrez, had overvalued the Foster Drive property.
That office investigated and concluded that Gutierrez had (1) overestimated both the size
of the lot and of the home on the property; (2) erroneously listed garage footage as living
space; (3) failed to take into account the proximity of the property to an arterial street,
which lowered its value; (4) failed to use comparable real sales of properties located
nearby to help establish value, instead using properties nine or 10 miles away; and
(5) fixed a value that was identical to the sales price of $445,000 when comparable
property adjacent to the Foster Drive property had sold for $261,000 a few days before
the sale to Ramirez and Velazquez. The Office of Real Estate Appraisers concluded that
Gutierrez had manipulated the appraisal to facilitate a sale for $445,000; a subsequent
appraisal fixed a value of $263,500 for the Foster Drive property.
       The Tulare County District Attorney filed criminal charges against Reyes, alleging
18 separate offenses involving the real estate transactions, including obtaining money,
labor, or property by false pretenses, conspiracy to commit the crime of making false
financial statements, conspiracy to fraudulently obtain money or property by false
pretenses, filing a false or forged instrument, false statement by a commissioned real
estate agent, and money laundering. As to multiple counts, it was alleged that each



                                              9.
offense resulted in a loss exceeding $50,000 and that the aggregate loss exceeded
$500,000.
       At the close of the People’s case-in-chief, Reyes moved to dismiss pursuant to
section 1118.1. The People dismissed two grand theft counts and the trial court granted
Reyes’s motion to dismiss a residential burglary count. The motion was denied as to all
other counts.
       On August 24, 2010, the jury convicted Reyes of 14 counts and acquitted on the
money laundering charge. As to eight of the counts, the jury found true that the property
loss exceeded $50,000. No finding was made by the jury as to the aggregate amount of
the loss because no verdict form for this was submitted to the jury.
       The trial court pronounced sentence on February 17, 2011. Probation was denied
and Reyes was sentenced to an aggregate term of three years in prison.
                                       DISCUSSION
       Reyes argues the count 24 conviction for violating section 536, misdemeanor false
statement by a commissioned sales agent, should be reversed for instructional error and
insufficiency of the evidence. Reyes also contends that because there were only five
mortgage transactions, she can be punished only for five counts and the punishment for
the remaining counts must be stayed pursuant to section 654. Finally, Reyes claims the
abstract of judgment contains multiple clerical errors that should be corrected.
       The People essentially concede that Reyes’s contentions are correct.
I.     Count 24 Offense
       Count 24 charged Reyes with violating section 536, misdemeanor false statement
by a commissioned agent. As the People concede, the jury was not instructed on any of
the elements of the offense.
       A trial court has a sua sponte duty to instruct on all of the elements of a charged
offense. (People v. Cummings (1993) 4 Cal.4th 1233, 1311.) A failure to instruct on all
of the elements of an offense is not reversible per se, but is subject to harmless error

                                             10.
analysis under Chapman v. California (1967) 386 U.S. 18, 24, meaning that the
conviction is upheld if it appears beyond a reasonable doubt that the error did not
contribute to the verdict. (People v. Magee (2003) 107 Cal.App.4th 188, 194.)
         A complete absence of instruction on all elements of an offense will be found
harmless only in unusual circumstances. (People v. Mil (2012) 53 Cal.4th 400, 414.)
Here, there are no unusual circumstances that would allow us to conclude the complete
absence of instruction on the elements of the offense was harmless. Accordingly, we will
reverse the count 24 conviction for instructional error. In light of the reversal for
instructional error, we need not address Reyes’s other contentions regarding this count. 2
II.      Section 654
         Reyes contends that section 654 prohibits imposition of punishment on more than
one count for each of the five real estate transactions because each transaction had one
common objective. Here, the People concede that the concurrent sentences imposed on
counts 2, 5, 8, 12, 21, 22, 23, and 26 should be stayed. After review of the record, we
agree.
         Section 654 provides in pertinent part, “An act or omission that is punishable in
different ways by different provisions of [the Penal Code] shall be punished under the
provision that provides for the longest potential term of imprisonment, but in no case
shall the act or omission be punished under more than one provision.…” The case of
Neal v. State of California (1960) 55 Cal.2d 11, 19 stands for the proposition that,
“Whether a course of criminal conduct is divisible and therefore gives rise to more than
one act within the meaning of section 654 depends on the intent and objective of the



         2Theparties disagree on the sufficiency of the evidence to support the conviction
on the count 24 offense. Reyes did make a section 1118.1 motion in the trial court with
respect to count 24, which was denied. Because a properly instructed jury has not
considered this offense, we decline to rule on the evidentiary issue.



                                              11.
actor. If all of the offenses were incident to one objective, the defendant may be
punished for any one of such offenses, but not for more than one.”
       If, however, a defendant harbors multiple criminal objectives, he or she may be
punished for the independent violations committed in pursuit of each objective even
though they are part of an indivisible course of conduct. (People v. McGuire (1993) 14
Cal.App.4th 687, 698 (McGuire).) Furthermore, when a substantive offense is stayed
pursuant to section 654, any accompanying enhancement to that offense also must be
stayed. (People v. Bracamonte (2003) 106 Cal.App.4th 704, 709 (Bracamonte).) In
addition, imposition of a concurrent sentence violates section 654’s prohibition against
multiple punishments. (People v. Deloza (1998) 18 Cal.4th 585, 592 (Deloza).)
       Finally, when both the conspiracy and the substantive offense are part of an
indivisible course of conduct and the conspiracy has no objective other than the
substantive offense, section 654 precludes the imposition of punishment on both counts.
(In re Cruz (1966) 64 Cal.2d 178, 180-181 (Cruz); People v. Cavanaugh (1983) 147
Cal.App.3d 1178, 1181-1183.)
       Counts 1 and 2
       Counts 1 and 2 were based on the Spruce property transaction. In count 1, Reyes
was convicted of obtaining money, labor, or property by false pretenses; in count 2,
Reyes was convicted of conspiracy to commit the misdemeanor of making false financial
statements. Both offenses pertained to Reyes’s role in obtaining loan funds through the
use of fraudulent loan documents. The evidence established that Reyes had participated
in preparing loan application documents that significantly overstated income and personal
property assets. In closing argument, the prosecutor argued for conviction on these
counts based on Reyes’s role in assisting Rios and Sanchez in submitting fraudulent loan
application documents in order to obtain the Spruce property loan.
       Both the count 1 and 2 offenses shared the same criminal objective of obtaining
the loan funds. The count 2 conspiracy to make false financial statements was incidental

                                            12.
to the submission of those false financial statements to obtain the loan (count 1). Section
654 precludes the imposition of punishment on both counts 1 and 2. (Cruz, supra, 64
Cal.2d at pp. 180-181.) Further, since a concurrent sentence violates section 654’s
prohibition against multiple punishments (Deloza, supra 18 Cal.4th at p. 592), we will
order the term imposed on count 2 be stayed.
       Counts 4 and 5
       Counts 4 and 5 were based on the Tyson Avenue property transaction. The loan
application documents for the Tyson Avenue property incorrectly stated income, assets,
and Sanchez’s job. The count 4 conviction was for obtaining money, labor, or property
by false pretenses; count 5 was a conviction for conspiracy to commit the misdemeanor
of making false financial statements. In urging the jury to convict Reyes on the count 4
and 5 offenses in closing argument, the prosecutor argued that the fraudulent
representations on the loan documents and the conspiracy were “the same theory.” Here,
again, both offenses shared a common criminal objective to obtain the loan funds. The
object of the conspiracy among Reyes, Rios, and Sanchez in crafting false financial
statements was to obtain funds by false pretenses. Consequently, the count 5 conspiracy
count was incidental to the count 4 offense.
       The punishment imposed for the count 5 offense should be stayed. Likewise, the
sentence imposed for the section 12022.6 enhancement appended to count 5 also should
be stayed. (Bracamonte, supra, 106 Cal.App.4th at p. 709.)
       Counts 7 and 8
       The count 7 and 8 convictions were for Reyes’s involvement in the first Foster
Drive transaction of the sale of the property to Rios and Sanchez. The evidence
established that Reyes had helped prepare loan application documents falsely
representing that Rios had a monthly income of $8,500. At trial and in closing argument,
the prosecutor indicated that counts 7 and 8 were based upon Reyes’s actions in helping



                                            13.
Rios and Sanchez prepare and file fraudulent loan applications in order to obtain the loan
to purchase the Foster Drive property.
       Count 7 was obtaining money, labor, or property by false pretenses; count 8 was
conspiracy to commit the misdemeanor of making false financial statements. Once again,
the obtaining of loan funds by false pretenses was the direct result of the object of the
conspiracy, which was to make false financial statements. The evidence did not support a
conclusion that there were multiple, independent criminal objectives. (McGuire, supra,
14 Cal.App.4th at p. 698.) Imposition of punishment on count 8 should be stayed
pursuant to section 654.
       Counts 25 and 26
       Counts 25 and 26 were based on the Terra Bella property transaction. Count 25
was a conviction for obtaining money, labor, or property by false pretenses; count 26 was
a conviction for conspiracy to commit the misdemeanor of making false financial
statements. The evidence presented at trial showed that Reyes assisted in preparing and
submitting loan application documents showing a false income, employment, and bank
account balance. In closing argument, the prosecutor noted that these two counts were
based upon Reyes assisting Rios and Sanchez in filing false loan application documents.
The conspiracy was the means through which the documents were prepared and the loan
obtained; both offenses had a single objective of obtaining the loan. Under the facts of
this case, section 654 precludes imposition of punishment on both counts. The
punishment imposed on the enhancement appended to count 26 also must be stayed.
       Counts 10, 12, 21, 22 and 23
       These five counts all pertain to the second Foster transaction -- the sale of the
property to Ramirez and Velazquez. The documents submitted in order to obtain the loan
for this transaction included numerous false statements about Ramirez’s and Velazquez’s
income and assets. Count 10 charged conspiracy to commit the crime of fraudulently
obtaining money, labor, or property by false pretenses; count 12 was conspiracy to

                                             14.
commit the misdemeanor of making false financial statements; and counts 21, 22, and 23
were for filing false or forged instruments.
       The prosecutor’s closing argument relates all the conduct surrounding counts 10,
12, 21, 22, and 23 to a single objective -- the conspiracy to commit the crime of
fraudulently obtaining money, labor, or property by false pretenses (count 10). The
conspiracy to make misdemeanor false statements and the three counts of filing false or
forged documents were all in furtherance of the count 10 offense.
       Therefore, section 654 precludes imposition of punishment on all five counts. The
punishment imposed on counts 12, 21, 22, and 23 must be stayed, as well as the
punishment for the section 12022.6 enhancement appended to count 12.
       Conclusion
       The concurrent sentences imposed on counts 2, 5, 8, 12, 21, 22, 23, and 26 should
be stayed pursuant to section 654. (Deloza, supra, 18 Cal.4th at p. 592.) In addition, the
punishment imposed for the section 12022.6 enhancements appended to counts 5, 12, and
26 also must be stayed. (Bracamonte, supra, 106 Cal.App.4th at p. 709.)
III.   Abstract of Judgment
       Reyes contends the abstract of judgment must be corrected as it contains errors:
(1) the count 24 offense was listed erroneously as a felony and as including an
enhancement, and (2) section 12022.6 enhancements were listed erroneously as appended
to counts 2 and 8. The People concede these errors and also note that the abstract of
judgment erroneously omits the section 12022.6 enhancement appended to count 5 and
lists incorrect dates of the offenses.
       Additional modifications to the abstract of judgment are required in light of our
opinion. As we are remanding for resentencing, a new abstract of judgment will be
prepared after resentencing. We note the following corrections:
       1. The section 12022.6 enhancements appended to counts 2 and 8 were found not
true by the jury;

                                               15.
       2. The section 12022.6 enhancement appended to count 5 was found true;
       3. Counts 4, 5, 7, 8, 10, 12, 21, 22, 23 and 24 were committed in 2005;
       4. Counts 25 and 26 were committed in 2006;
       5. The concurrent terms of imprisonment imposed on counts 2, 5, 8, 12, 21, 22,
23, and 26 should be stayed pursuant to section 654;
       6. Terms imposed on the section 12022.6 enhancements appended to counts 5, 12,
and 26 should be stayed pursuant to section 654;
       7. The definition of the crime for count 10 should be “Conspiracy Obtaining
Money, False Pretense”;
       8. The definition of the crime for count 25 should be “Obtain Money, False
Pretense”; and,
       9. The time imposed for the count 1 enhancement should indicate one (1) year.
       As we are reversing count 24 for instructional error, no conviction on that count
should be reflected in the abstract.
                                       DISPOSITION
       The count 24 conviction is reversed on the grounds of instructional error. The
sentence is vacated and the matter remanded for resentencing in conformance with this
opinion. At resentencing, any terms of imprisonment imposed on counts 2, 5, 8, 12, 21,
22, 23, and 26, as well as the section 12022.6 enhancements appended to counts 5, 12,
and 26, should be stayed pursuant to section 654.
                                                                _____________________
                                                                  CORNELL, Acting P.J.
WE CONCUR:


 _____________________
KANE, J.


 _____________________
FRANSON, J.


                                           16.